Dear Representative Bowler:
We reaffirm our conclusion in recently released Attorney General Opinion 96-331. Therein, this office concluded that a part-time child support hearing officer who serves in a separate judicial district may also serve as a full-time assistant district attorney. You question the legality of this conclusion, in light of LSA-R.S. 42:63(B), providing:
      B. Except as otherwise provided by the Louisiana constitution, no person holding office or employment in one branch of the state government shall at the same time hold another office or employment in any other branch of the state government. (Emphasis added).
The statute tracks the constitutional language of LSA-Const. Art. II, § 2 (1974).
Insofar as both positions fall within the judicial branch of state government [see LSA-R.S. 46:236.5 concerning the hearing officer and see LSA-Const. Art. V, § 26 (1974) concerning an assistant district attorney], we conclude that there is no violation of the language quoted above. However, the question may be addressed to the Louisiana Judiciary Council.
Should you have any further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: September 11, 1996
KERRY L. KILPATRICKASSISTANT ATTORNEY GENERAL